     Case 2:20-cv-08404-JAK-E Document 1 Filed 09/14/20 Page 1 of 7 Page ID #:1




1
       Stephen M. Doniger (SBN 179314)
       stephen@donigerlawfirm.com
2      Scott A. Burroughs (SBN 235718)
3
       scott@donigerlawfirm.com
       Elina E. Kharit (SBN 261029)
4      ekharit@donigerlawfirm.com
5
       DONIGER/BURROUGHS
       603 Rose Avenue
6      Venice California 90291
7
       Telephone: (310) 590-1820

8      Attorneys for Plaintiff
9

10
                             UNITED STATES DISTRICT COURT

11
                           CENTRAL DISTRICT OF CALIFORNIA

12      LISA CORSON, an individual,                   Case No.:
13
                                                          PLAINTIFF’S COMPLAINT FOR
14      Plaintiff,                                        COPYRIGHT INFRINGEMENT
15
        v.                                                 Jury Trial Demanded
16

17      CREDIBLE, INC., a Delaware Corporation;
        and DOES 1 through 10,
18

19      Defendants.

20
              LISA CORSON, by and through her undersigned attorneys, hereby prays to
21
       this honorable Court for relief based on the following:
22
                                 JURISDICTION AND VENUE
23
              1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
24
       seq.
25
              2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
26
       (a) and (b).
27

28

                                                  1
                                              COMPLAINT
     Case 2:20-cv-08404-JAK-E Document 1 Filed 09/14/20 Page 2 of 7 Page ID #:2




1            3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
2      in that this is the judicial district in which a substantial part of the acts and omissions
3      giving rise to the claims occurred.
4                                             PARTIES
5            4. Plaintiff LISA CORSON (“CORSON”) is an individual residing in Los
6      Angeles, California. She is an editorial and commercial photographer whose travel
7      photography, which often depicts the American West and Southern California, can
8      be regularly found in the pages of Sunset Magazine and other publications including
9      House & Garden, Country Living, San Francisco Magazine, and M Le Magazine du
10     Monde.
11           5. Plaintiff is informed and believes and thereon alleges that Defendant
12     CREDIBLE, INC. (“CREDIBLE”) is a Delaware Corporation with its primary place
13     of business located at 32 Page Street, San Francisco, CA 94012, and the owner of the
14     website www.chefsfeed.com.
15           6. Plaintiff is informed and believes and thereon alleges that Defendants
16     DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
17     Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
18     or have engaged in one or more of the wrongful practices alleged herein. The true
19     names, whether corporate, individual or otherwise, of Defendants 1 through 10,
20     inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
21     by such fictitious names, and will seek leave to amend this Complaint to show their
22     true names and capacities when same have been ascertained.
23           7. Plaintiff is informed and believes and thereon alleges that at all times
24     relevant hereto each of the Defendants was the agent, affiliate, officer, director,
25     manager, principal, alter-ego, and/or employee of the remaining Defendants and was
26     at all times acting within the scope of such agency, affiliation, alter-ego relationship
27     and/or employment; and actively participated in or subsequently ratified and/or
28

                                                   2
                                               COMPLAINT
     Case 2:20-cv-08404-JAK-E Document 1 Filed 09/14/20 Page 3 of 7 Page ID #:3




1      adopted each of the acts or conduct alleged, with full knowledge of all the facts and
2      circumstances, including, but not limited to, full knowledge of each violation of
3      Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
4                 CLAIMS RELATED TO THE SUBJECT PHOTOGRAPH A
5            8. CORSON owns the original photograph shown below (the “Subject
6      Photograph A”) titled “LisaCorson-Alta-1571” which was registered with the United
7      States Copyright Office on November 2, 2018 under Registration Number VA 2-
8      125-358:
9                                     Subject Photograph A
10

11

12

13

14

15

16

17

18

19

20

21

22

23
             9. Plaintiff is informed and believes and thereon alleges that following its

24
       publication and display of the Subject Photograph A, CREDIBLE, DOE Defendants,

25
       and each of them used the Subject Photograph A without Plaintiff’s authorization for

26
       commercial purposes in various ways, including, but not limited to, on the website

27
       www.chefsfeed.com.

28

                                                  3
                                             COMPLAINT
     Case 2:20-cv-08404-JAK-E Document 1 Filed 09/14/20 Page 4 of 7 Page ID #:4




1            10. A screen capture of said use is set forth hereinbelow:
2

3

4

5

6

7

8

9

10

11

12              CLAIMS RELATED TO THE SUBJECT PHOTOGRAPH B
13           11. CORSON owns the original photograph shown below (the “Subject
14     Photograph B”) titled “LisaCorson-HatchetHall-2815” which was registered with the
15     United States Copyright Office on January 15, 2019 under Registration Number VA
16     2-134-343:
17                                    Subject Photograph B
18

19

20

21

22

23

24

25

26

27

28

                                                 4
                                             COMPLAINT
     Case 2:20-cv-08404-JAK-E Document 1 Filed 09/14/20 Page 5 of 7 Page ID #:5




1
             12. Plaintiff is informed and believes and thereon alleges that following its

2
       publication and display of the Subject Photograph B, CREDIBLE, DOE Defendants,

3
       and each of them used the Subject Photograph B without Plaintiff’s authorization for

4
       commercial purposes in various ways, including, but not limited to, on the website

5
       www.chefsfeed.com.

6            13. A screen capture of said use is set forth hereinbelow:
7

8

9

10

11

12

13

14

15

16

17

18

19                                FIRST CLAIM FOR RELIEF
20              (For Copyright Infringement - Against All Defendants, and Each)
21           14. Plaintiff repeats, realleges and incorporates herein by reference as though
22     fully set forth the allegations contained in the preceding paragraphs of this
23     Complaint.
24           15. Plaintiff is informed and believes and thereon alleges that Defendants, and
25     each of them, had access to the Subject Photograph A and Subject Photograph B
26     (collectively, the “Subject Photographs”), including, without limitation, through
27

28

                                                  5
                                              COMPLAINT
     Case 2:20-cv-08404-JAK-E Document 1 Filed 09/14/20 Page 6 of 7 Page ID #:6




1      Plaintiff’s website and social media accounts or viewing the Subject Photographs on
2      third-party websites (e.g., Tumblr, Pinterest, etc.).
3            16. Plaintiff is informed and believes and thereon alleges that Defendants, and
4      each of them, used and distributed images of the Subject Photographs, and exploited
5      said image in multiple website posts without Plaintiff’s authorization or consent.
6            17. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
7      suffered damages in an amount to be established at trial.
8            18. Due to Defendants’, and each of their, acts of copyright infringement as
9      alleged herein, Defendants, and each of them, have obtained profits they would not
10     otherwise have realized but for their infringement of the Subject Photographs. As
11     such, Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
12     attributable to the infringement of the Subject Photographs in an amount to be
13     established at trial.
14           19. Plaintiff is informed and believes and thereon alleges that Defendants, and
15     each of them, have committed copyright infringement with actual or constructive
16     knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
17     and continue to be, willful, intentional and malicious.
18                                    PRAYER FOR RELIEF
19           Wherefore, Plaintiff prays for judgment as follows:
20               a. That Defendants—each of them—and their respective agents and
21                  servants be enjoined from importing, manufacturing, distributing,
22                  offering for sale, selling or otherwise trafficking in any product that
23                  infringes Plaintiff’s copyrights in the Subject Photographs;
24               b. That Plaintiff be awarded all profits of Defendants, and each of them,
25                  plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
26                  or, if elected before final judgment, statutory damages as available under
27                  the Copyright Act, 17 U.S.C. § 101 et seq.;
28

                                                   6
                                               COMPLAINT
     Case 2:20-cv-08404-JAK-E Document 1 Filed 09/14/20 Page 7 of 7 Page ID #:7




1               c. That Plaintiff be awarded its attorneys’ fees as available under the
2                  Copyright Act U.S.C. § 101 et seq.;
3               d. That Plaintiff be awarded pre-judgment interest as allowed by law;
4               e. That Plaintiff be awarded the costs of this action; and
5               f. That Plaintiff be awarded such further legal and equitable relief as the
6                  Court deems proper.
7            Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
8      38 and the 7th Amendment to the United States Constitution.
9
       Dated: September 14, 2020                        DONIGER/BURROUGHS
10

11
                                              By:       /s/ Stephen M. Doniger
                                                        Stephen M. Doniger, Esq.
12                                                      Elina E. Kharit, Esq.
13
                                                        Attorneys for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    7
                                              COMPLAINT
